DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/25/21 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on page 13, that Nuggehalli does not disclose the four steps claimed being performed in response to “receiving … the request”, examiner disagrees.  Applicant notes two scenarios for the document data being communicated from the MFP 102 to the OCR 118 to the translation service 122, examiner finds the arguments against Nuggehalli teaching both scenarios to be moot.  In both scenarios applicant appears to consider any signal sent between different system components to be a separate “request”, however even if this were a proper interpretation (which examiner does not agree with), the current claim limitation states “in response to receiving … the request” and all four claimed steps are clearly performed “in response to” the original user submission of scan data from the MFP 102 (figure 2, item 208).  That is to say, it is immaterial how many individual communications are argued to be separate requests because the workflow described in paragraph 47 all flows from “the request” submitted by the user of the MFP in figure 2, item 208.  Therefore the argument is overcome and the previous rejection remains.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0259781 by Nuggehalli, and further in view of U.S. patent application publication 2018/0083835 by Cole et al.
2)	Regarding claim 1, Nuggehalli teaches an apparatus providing an improvement in accessing cloud services over computer networks from end-user devices, the apparatus comprising: one or more processors, and a Web application executing on the apparatus, the Web application (figure 1A, item 108; web application for accessing cloud services from MFP devices) implementing a particular workflow and being configured to perform: receiving, via one or more computer networks from an end-user device, a request to access the Web application (paragraphs 38 and 53; scan workflow functionality can be web browser based), providing to the end- user device, via the one or more computer networks, one or more Web pages which, when processed by the end-user device, provide a user interface that allows a user of the end-user device to specify a plurality of settings for processing data generated by the end-user device (figures 5C and 5D; paragraphs 56-59; specific language and keyword translations can be selected via a web based browser), receiving, via the one or more computer networks from the end-user device, a request for the data generated by the end-user device to be processed by the Web application according to the particular workflow using the plurality of settings specified by the user of the end-user device (figure 5B; paragraph 55; user interface can be provided via web browser and selections for a workflow can be made by the user of the device), in response to receiving, via the one or more computer networks from the end- user device, the request for the data generated by the end-user device to be processed by the Web application according to the particular workflow using the plurality of settings specified by the user of the end-user device (figure 2, item 208; paragraph 46; user submission of “the request” that includes the workflow settings selected precipitates the further steps claimed, thus the further steps are “in response to” the initial request of item 208): 49986-0926 (RSID 1-977)66generating and transmitting, via the one or more computer networks, a first processing request to a first cloud application that implements a first portion of the particular workflow, wherein the first processing request specifies both the data generated by the end-user device and the settings specified by the user of the end-user device (paragraph 47; OCR service provided by the web application server can be considered a first cloud application which receives the request from web application running the browser as disclosed in paragraph 38), and wherein the first processing request conforms to a first application program interface of the first cloud application (paragraph 53; APIs can be utilized for accessing the cloud services), receiving, via the one or more computer networks from the first cloud application, first results data that specifies first processing results, generating, based upon the first results data that specifies first processing results that the Web application received from the first cloud application, a second processing request that includes both the first results data that specifies the first processing results received from the first cloud application and the settings specified by the user of the end-user device (paragraph 47; first web application [OCR] can send “the request and resulting electronic document data” to the second web application [language translation service], thereby disclosing the generation of a second request within the web application) transmitting, via the one or more computer networks, to the second cloud application that implements a second portion of the particular workflow, the second processing request that includes both the first results data that specifies the first processing results received from the first cloud application and the settings specified by the user of the end-user device, receiving, via the one or more computer networks, second processing results data that specifies second processing results from the second cloud application (paragraph 48; translation service can be considered the second cloud application, the service obtaining settings and OCR data from the first cloud application and then performing processing), generating and transmitting, via the one or more computer networks, a 49986-0926 (RSID 1-977)67third processing request to a third-party service that is different than the first cloud application and the second cloud application, wherein the third processing request specifies the second processing results data received from the second cloud application (figure 1A; paragraph 37; third party services shown can be used in combination with the translation service, thus the translated document could be, for example, transmitted to an email service).
	Nuggehalli does not specifically teach wherein the second processing request conforms to a second application program interface of the second cloud application and is different than the first application program interface.
	Cole teaches wherein the second processing request conforms to a second application program interface of the second cloud application and is different than the first application program interface (paragraph 33; each web service can have its own API).
	Nuggehalli and Cole are combinable because they are both from the web services field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Nuggehalli with Cole to add different APIs for each cloud application.  The motivation for doing so would have been to simplify communication with each service.  Therefore it would have been obvious to combine Nuggehalli with Cole to obtain the invention of claim 1.
3)	Regarding claim 2, Nuggehalli teaches the apparatus as recited in Claim 1, wherein each cloud application from the plurality of cloud applications implements a workflow (paragraph 39; workflows are implemented using the cloud applications).
4)	Regarding claim 3, Nuggehalli teach the apparatus as recited in Claim 1, wherein the user interface allows the user of the end-user device to create the particular workflow implemented by the Web application and select one or more functions, from a plurality of available functions, to be included in the particular workflow (figures 5C and 5D; paragraphs 56-59; specific language and keyword translations [i.e. “functions”] can be selected via a web based browser).
5)	Regarding claim 4, Nuggehalli teaches the apparatus as recited in Claim 1, wherein the second cloud application generates results in response to processing the second processing request to process data using the plurality of settings specified by the user and provides the results to the third-party service for processing (paragraph 37; translation results can be provided to external services listed).
6)	Regarding claim 5, Cole (as combined with Nuggehalli in the rejection of claim 1 above) teaches the apparatus as recited in Claim 1, wherein the third processing request includes a token that is specific to both the user of the end-user device that made the request and the third- party service (paragraphs 22 and 55; tokens can be used to provide secure communication between authenticated users [i.e. a specific user] and external services).
7)	Regarding claim 6, Cole (as combined with Nuggehalli in the rejection of claim 1 above) teaches the apparatus as recited in Claim 1, wherein the Web application is further configured to: provide a user provisioning user interface that allows a user to create a new user in a first cloud environment that includes the web application, 49986-0926 (RSID 1-977)68in response to the creation of the new user in the first cloud environment that includes the web application, generate and transmit to a second cloud environment that includes the first cloud application and the second cloud application, one or more messages that conform to an application program interface of the second cloud environment and request the generation of a new user in the second cloud environment that corresponds to the new user in the first cloud environment (paragraph 35; specific user identities and privileges for all the available cloud/external applications can be managed together; paragraph 100 notes that new users can be registered; NOTE: the terms “first/second cloud environments” are not seen as providing any specific detail for narrowing the claim interpretation as the term is amorphous and could encompass the same set of servers in two different “environments” [for example management services such as browser hosting and user access controls could be viewed as a “first environment” and actual document services such as OCR and translation could be viewed as a “second environment”]).
8)	Regarding claim 7, Cole teaches the apparatus as recited in Claim 6, wherein the Web application is further configured to: in response to the creation of the new user in both the first cloud environment and the second cloud environment, generating and storing in mapping data, data that specifies a correspondence between the new user in the first cloud environment and the new user in the second cloud environment (paragraphs 35, 79 and 80; user/tenant privileges are mapped to particular services).
9)	Claims 8-14 are taught in the same manner as described in the rejections of claims 1-7, respectively.
10)	Claims 15-20 are taught in the same manner as described in the rejections of claims 1-6, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672